-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on April 25, 2022 has been entered. 
Priority
This application is a CIP of 15/834,699 filed on 12/07/2017, which claims benefit of provisional application 62/431,076 filed on 12/07/2016; and it is a CIP of 15/624,425 (patent 10,238,496) filed on 06/15/2017.
This application is a CIP of 15/624,425 filed on 06/15/2017, which is a divisional application of 14/509,719 filed on October 8, 2014 (patent 9,763,788), which is a CIP of 13/947,770 filed on 07/22/2013 (patent 8,936,805), which claims benefit of 61/800,588 filed 03/15/2013, and is a CIP of 11/519,316 filed 09/11/2006 (patent 8,518,125), which claims benefit in provisional application 60/715,841 filed on September 9, 2005 and claims benefit in provisional application 60/726,383 filed 10/13/2005.
The application 14/509,719 is a CIP of 13/947,827 filed 07/22/2013 (abandoned), which claims benefit of provisional application 61/800,588 filed 03/15/2013.
The effective filing date of the present application is September 21, 2018.
Claim 43 and dependents are not supported in applications ‘699 and ‘425 for at least the following reason. Neither application ‘699 nor ‘425 recites a first medium, a second medium, a third medium, a first solvent, and second solvent as described by claim 43. Neither application teaches a third medium which is a material configured to be dissolved or removed in a second solvent different than the first solvent, and the third medium comprises solid particulates alone or in polymeric structures, as required by claim 43.
The remaining US applications and provisional applications in the continuity data do not provide support to claim 1 and dependents for the same reason.
Claim Status
Claims 43, 46-59, and 61 are pending and examined. Claims 1-42, 44, 45, 60, and 62 were cancelled. Claims 43 and 58 were amended.
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 43, 46-59, and 61 are withdrawn because rejections were obviated with claim amendments. Arguments directed to these rejections are moot because rejections were withdrawn. 
Examiner’s Note
	Claims 43 and 58 each recite a duplicate occurrence of “poly(aspartic acid)”. In the event that the applicant did not intend to recite the same polymer twice, applicant may delete one of the occurrences from each of the claims.  
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43, 46-59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2007/0061015 Al Published March 15, 2007).
The claims encompass a scaffold useable for tissue regeneration comprising a three- dimensional structure comprising at least a first layer and a second layer disposed on the first layer, wherein the first layer comprises a first medium, the second layer comprises a second medium and a third medium, as detailed in the claims.
The teachings of Jensen are related to a layered porous structure for the repair of damaged tissue (Abstract). Jansen teaches a biocompatible implement for bone and tissue regeneration comprising a layered structure with alternating layers formed of a bioresorbable polymer carrier and of a bone or tissue forming material applied to a major surface of the polymer carrier (paragraph 0014).
Regarding claim 43, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous implant having interconnected channels and pores comprising a layered structure of polymeric materials and substances for promoting tissue growth, where the implant has a shape and dimensions for positioning in a surgical site, with a reasonable expectation of success because Jensen teaches such implants in paragraphs 0008 and 0038. It would have been obvious to have selected polyurethante as the polymer for making polymer layers because Jensen teaches polyurethane as a suitable polymer for making polymer layers of the implant (paragraph 0082). It would have been obvious to have selected bone nanoparticles as the active agent, with a reasonable expectation of success because Jensen teaches bone nanoparticles having a particle size from several nanometers to 10 micrometers as suitable active agent that may be included in the implant as a layer (paragraph 0053). It would have been obvious to have loaded the scaffold with epithelial cells, with a reasonable expectation of success because Jensen teaches that the structure comprises suitable cells incorporated into the structure to aid in tissue generation (paragraph 0038), where suitable cells for use with the structure include epithelial cells (paragraph 0073). Alternatively, it would have been obvious to have loaded the structure with liver cells, muscle cells, or epithelial cells, with a reasonable expectation of success because Jensen teaches that the implant is a layered structure made of bioresorbable polymer and stem cells or other suitable cells such as liver cells, muscle cells, and epithelial cells (paragraph 0072). 
It would have been obvious to have formed the polymer layers by incorporating a sheet made from a rigid bioresorbable polymer into each polymer layer in order to alter the mechanical properties of the polymer layers, with a reasonable expectation of success because Jansen teaches that mechanical properties of the polymer layers may be altered by incorporating a sheet made from a more rigid bioresorbable polymer. Such sheet is depicted in Figure 3 as element 32. The reinforcing sheet 32 may be placed on a substrate and encapsulated by a second bioresorbable polymer layer 34. It is particularly desirable to form a scaffold sandwiched inside two bioresorbable polymer portions. The combination of the layers 32 and 34 can then take the place of any of the polymer layers. The second polymer layer may be made of a more rapidly dissolving polymer (paragraph 0059).
It would have been obvious to have formed the implant having the structure as shown in Figure 4B because Jensen teaches the structure depicted in Figure 4B as a suitable implant structure.

    PNG
    media_image1.png
    730
    941
    media_image1.png
    Greyscale

Each of the 20n stacks is depicted as a layered structure in Figure 1D, which comprises a polymer layer (14), bioactive layer (16), and layer (18) consisting of bone particles. The bone particles may be applied from solution incorporating the same solvent as the solvent of the polymer layers, thereby promoting adhesion between the polymer layer (14) and layer (16) and the bone particles (paragraph 0053).
It would have been obvious to have selected polyurethane as the polymer in layer (14) because Jensen teaches polyurethane as suitable for making the implant (paragraph 0082). A person skilled in the art would have known to select a polymer from the list in paragraphs 0043- 0045 and 0082 to make the component 32 more rigid compared to component 34 in order to form the polymer layer (14). It would have been obvious to have selected polyurethane to form the rigid component 32, which reads on the second medium, because Jensen teaches that the rigid component 32 is formed from a biodegradable polymer (paragraph 0059) and teaches polyurethane as suitable biodegradable polymer (paragraph 0082). 
The shape of the rigid component 32 is different from claimed shapes, however the claimed shapes are obvious since it has been held that the configuration of the claimed product was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product was significant. See MPEP 2144.04(IV)(B). The present application was reviewed and there is no evidence that claimed shapes of the second medium are critical.
It would have been obvious to have selected bone nanoparticles as the active agent, with a reasonable expectation of success because Jensen teaches bone nanoparticles having a particle size from several nanometers to 10 micrometers as suitable active agent that may be included in the implant as a layer (paragraph 0053).
The structure in Figure 4B comprises a polymer layer (46) applied in columnar pattern to provided added rigidity to the structure (paragraph 0061).
Regarding the source of the bone particles, it would have been obvious to have used human bone particles, animal bone particles, or lab grown bone particles, because these are the three possible sources of bone particles. Furthermore, Jensen teaches treating human patients xenograft/bovine particles (paragraph 0082). Thus, Jensen teaches bone particles obtained from an animal.
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.
The claimed product is described as a product by process. The scaffold in Jensen could have been obtained by processes described by the present claims, absent evidence to the contrary. The claimed product is obvious over Jensen because it is structurally the same as the product described by Jensen. The scaffold described in Jensen is a three dimensional structure having a tunable porosity with interconnected pores and channels along with adjustable dimensions and it is formed from a layer (18) consisting of bone nanoparticles having a particle size from several nanometers to 10 micrometers (relevant to a first medium comprising bone particles having a particle size between 1 nm and 100 mm), a polymer layer (14) made of elements 32 and 34 where element 32 is formed from a polymer that is more rigid than a polymer of element 34, polymers being selected from polyurethane, poly(hydroxybutyrate), PLA, PGA, and PLGA, among others, and a layer (16) comprising hydroxyapatite microparticles, and a layer (46) made from a polymer of trimethylene carbonate. It would have been obvious to have added HA crystals to the polymer layer (14), with a reasonable expectation of success because Jensen teaches that the polymer layer (14) is formed a biocompatible polymer including other substances such as hydroxyapatite crystals (paragraph 0048). Element 32 in layer (14) meets the limitation that requires a second medium configured to be dissolved in a first solvent. HA crystals meet the limitation that requires a third medium comprising solid particulates configured to be dissolved in a second solvent different from the first solvent.
The claimed particle size range of bone particles is obvious because it overlaps with the particle size range described by Jensen.
The second medium is formed from component 32 which is formed from the bioresorbable polymer polyurethane, which is configured to be dissolved or removed in a first solvent.
The third medium comprises hydroxyapatite crystals, which are configured to be dissolved or removed in a second solvent that is different from the first solvent. HA crystals are materially different from polyurethane, therefore the two different types of materials are configured to be dissolved and removed in solvents that are different from each other. The HA crystals are further configured to be dissolved when immersed in liquid or gaseous solvent environments or based on temperature differentials.
It would have been obvious to have formed the structure having a shape and size that conforms to the shape and size of an implant site in the body because Jensen teaches such shape and size (paragraph 0009).
Regarding claim 46, it would have been obvious to have formed the second layer (layer 14) into a film having a thickness from several micrometers to several millimeters, with a reasonable expectation of success because Jensen teaches that the thickness of the biocompatible polymers ranges from several micrometers to several millimeters (paragraph 0054).
Regarding claim 47, layer (14) contains component 34 formed from a bioresorbable polymer selected from polylactide, and PLGA, among others, and it meets the limitation that requires a fourth medium. Jensen requires the component 32 sandwiched between two components 34 which are made of a more rapidly dissolving polymer. Thus, it would have been obvious to have formed the component 34 (fourth medium) from a polymer that has a faster biodegradation time in a biological system compared to component 32 formed from polyurethane (second medium).
Layer (14) comprises a rigid component 32 (a second medium), HA crystals (a third medium), and component 34 (at least one fourth medium). A person of ordinary skill in the art would have been capable of selecting a polymer for component 32 and component 34 in order to achieve the required bio-degradation times.

Regarding claim 48, the scaffold comprises bioresorbable polyurethane (second medium), HA crystals (third medium), and PLGA (at least fourth medium), and would have had degradation rates that range from 1 second to 100 months when placed under conditions that cause degradation of these materials from 1 second to 100 months. The claim does not limit conditions under which degradation occurs for the specified time periods.
The limitations in claim 49 are met because the fourth medium and the second medium are necessarily present in equal or variable ratios relative to each other.
Claims 50 and 51 are product by process claims that describe how the first medium, the second medium, the third medium, and at least fourth medium are deposited. The prior art scaffold layers could have been deposited by any one of recited methods, absent evidence to the contrary.
Claim 52 is a product by process claims that describes how the 3D structure is formed. The prior art comprises a layered scaffold, and it could have been formed by the claimed process.
Regarding claim 53, it would have been obvious to have formed the composite having a pore size from about 10 microns to about 300 microns, with a reasonable expectation of success because Jensen teaches this range as suitable (paragraph 0054). The claimed pores size range is obvious because it encompasses the prior art pore size range. Jensen does not teach the porosity of the structure, however the claimed range is obvious over Jensen because Jensen teaches a scaffold that is structurally identical to the claimed scaffold and it would have been reasonable to conclude that the scaffold in Jensen has the same properties as the claimed scaffold including a porosity from 1% to 99%. Furthermore, the present application was reviewed and there is no evidence that the claimed range of porosities is critical.
Regarding claim 54, it would have been obvious to have loaded the scaffold with a plurality of drugs, with a reasonable expectation of success because Jensen teaches including pharmaceutically active materials into the scaffold comprising antibiotics and immune- suppressants (paragraph 0064).
Regarding claim 55, it would have been obvious to have treated the scaffold with plasma in order to enhance tissue growth, with a reasonable expectation of success because Jensen teaches treating the scaffold with plasma for the purpose of enhancing tissue growth (paragraph 0061).
Regarding claim 56, the prior art scaffold is comprised of layers formed from materials having different densities, therefore the prior art scaffold is designed to have a non- uniform density and packing density.
Claim 57 is a product by process claim that describes how the scaffold is formed. The prior art scaffold is a layered structure and it could have been formed by methods described in claim 57.
Regarding claim 58, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous implant having interconnected channels and pores comprising a layered structure of polymeric materials and substances for promoting tissue growth, where the implant has a shape and dimensions for positioning in a surgical site, with a reasonable expectation of success because Jensen teaches such implants in paragraphs 0008 and 0038. It would have been obvious to have loaded the implant with epithelial cells, with a reasonable expectation of success because Jensen teaches that the implant comprises suitable cells incorporated into the implant to aid in tissue generation (paragraph 0038), where suitable cells for use with the implant include epithelial cells (paragraph 0073). Alternatively, it would have been obvious to have loaded the structure with liver cells, muscle cells, or epithelial cells, with a reasonable expectation of success because Jensen teaches that the implant is a layered structure made of bioresorbable polymer and stem cells or other suitable cells such as liver cells, muscle cells, and epithelial cells (paragraph 0072). 
It would have been obvious to have constructed the implant comprising layers incorporated into an endoskeleton, with a reasonable expectation of success because Jensen teaches a scaffold comprising layers 20n incorporated into an endoskeleton (paragraphs 0028 and 0066 and Figure 5). It would have been obvious to have formed the endoskeleton with a rigid polymer, with a reasonable expectation of success because Jensen teaches forming the endoskeleton with a rigid polymer. The rigid polymer endoskeleton can be formed as a mesh, where the mesh has a thickness from 1 micron to 1 mm. Since the skeleton is essentially open, the various layers 20n can be deposited by electro-spraying (paragraph 0066). Figure 5 depicts layers 20n incorporated into the endoskeleton 52.
It would have been obvious to have formed the layers 20n to comprise a polymer layer 14 comprising bioactive substances and a layer 18 consisting of bone particles, as depicted in figure 1D because Jensen teaches in Figure 1D that layers 20n contain a polymer layer 14 comprising bioactive substances, optional layer 16, and a layer 18 consisting of bone particles having a particle size from several nanometers to about 10 microns (paragraph 0053). It would have been obvious to have modified the polymer layer 14 by including bone particles in the layer, with a reasonable expectation of success because Jensen teaches an embodiment where bone particles are encapsulated in a bioresorbable polymer layer (paragraph 0080). It would have been obvious to have selected bone particles having a size in the range from several nanometers to 10 microns because Jensen teaches bone particles having said size range as suitable for making the scaffold. Rigid polymer endoskeleton 52 meets the limitation that requires a second medium arranged in alternating layers with the second medium arranged in horizontal and vertical geometries. It would have been obvious to have selected polyurethane to form the endoskeleton 52, with a reasonable expectation of success because Jensen teaches that the endoskeleton 52 is formed from biocompatible rigid polymer (paragraph 0066) and it was known from paragraph 0082 that polyurethane is a biocompatible polymer suitable for making the construct. The deposited layers 14 and 18 meet the limitation of a first medium comprising bone particles because each of the layers 14 and 18 contains bone particles having a particle size from several nanometers to 10 micrometers, which meets the limitation that requires a first medium as described by the claims. The claimed particle size range is obvious because it overlaps with the prior art range of particle sizes.
Regarding the source of the bone particles, it would have been obvious to have used human bone particles, animal bone particles, or lab grown bone particles, because these are the three possible sources of bone particles. Furthermore, Jensen teaches treating human patients xenograft/bovine particles (paragraph 0082). Thus, Jensen teaches bone particles obtained from an animal.
The scaffold described in Jensen is a three dimensional structure having a tunable porosity with interconnected pores and channels along with adjustable dimensions and it is formed from layers 14 and 18, each containing bone nanoparticles having a particle size from several nanometers to 10 micrometers (relevant to a first layer comprising a first medium comprising bone particles having a particle size between 1 nm and 100 mm), and a rigid polymer endoskeleton 52 (relevant to second medium). Jensen teaches applying the layers by electrospraying. Once the nanoparticles for layer 18 and a combination of polymer and nanoparticles for layer 14 are electro-sprayed to form layers, the bone nanoparticles would have been disposed between the horizontally and vertically arranged second medium and would separate the second medium horizontally and vertically.
Regarding claim 59, it would have been obvious to have applied polymer layers (46) including HA nanoparticles in the layer for the purpose of enhancing tissue growth to the scaffold, with a reasonable expectation of success because Jensen teaches adding polymer layers (46) to add stability to the scaffold, and further applying HA nanoparticles to the polymer layers (46) for the purpose of enhancing the tissue growth properties of the scaffold (paragraph 0061 and Figure 4B). Polymer layers 46 comprising HA nanoparticles meet the third medium limitations.
Regarding claim 61, it would have been obvious to have incorporated an anti- inflammatory into the implant, with a reasonable expectation of success because Jensen teaches incorporating an anti-inflammatory agent into the implant (paragraph 0063).
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Examiner’s Response to Applicant’s Arguments
In the remarks dated April 25, 2022, the applicant traversed the obviousness rejections.
Applicant’s arguments were fully considered but are not persuasive because Jensen teaches polyurethane as a suitable biodegradable and biocompatible polymer for making the layered structure (paragraphs 0082). The rejection has been modified to address claim amendments. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617